Filed 4/29/22 Transmart v. San Francisco Bay Area Rapid Transit Dist. CA1/5
       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                    DIVISION FIVE

TRANSMART, INC.,
     Plaintiff and Appellant,
                                                       A159044, A160511
v.
SAN FRANCISCO BAY AREA                                 (Alameda County
RAPID TRANSIT DISTRICT,                                Super. Ct. No.
                                                       RG17853926)
     Defendant and Respondent.


        Plaintiff TransMart, Inc. (TransMart) entered into an
option contract with defendant San Francisco Bay Area Rapid
Transit System (BART) giving it the opportunity to lease space in
BART’s train stations for the purpose of developing retail space.
When the deal fell apart and BART rejected TransMart’s effort to
exercise the option, TransMart brought this civil action for
breach of contract. A monthlong jury trial was held after which
the jury returned a special verdict in favor of BART. We affirm.
                                  I. BACKGROUND
        In 2008, real estate developer Alexis Wong (Wong)
approached BART about a proposal to start a retail program in
its train stations. The general concept was that Wong’s company,
which eventually became TransMart, would lease space at



                                                1
BART’s 43 stations, build kiosks, and sublease the kiosks to
various retailers who would serve BART’s passengers. In 2011,
BART and TransMart entered into an exclusive negotiating
agreement.
        On June 11, 2013, BART and TransMart executed a Lease
Option Agreement (LOA) giving TransMart the right to lease
space at BART stations for a period of 30 years with options to
extend if it met a number of conditions precedent. The LOA
required that all conditions precedent be met before BART would
be obligated to perform. The project included four phases, each
with specific designated stations and with specified option
exercise dates. The termination date of the LOA was June 10,
2016.
        Three of the conditions precedent are relevant to this
appeal. First, TransMart needed to complete, and BART needed
to approve, what the parties called Tier 1 and Tier 2 studies
regarding the effect the proposed retail kiosks would have upon
the stations. Tier 1 studies would examine the single issue of
how passenger flow would affect the placement of the kiosks.
Once the Tier 1 studies had been completed, Tier 2 would address
the impact of the proposed kiosk locations on a wide variety of
issues, including utilities, access improvements, station utility
needs, security, wayfinding and existing retail and advertising.
        Second, the LOA conditioned TransMart’s exercise of the
option on TransMart providing the necessary design
documentation to obtain BART’s approval of the design of the
kiosks. The LOA stated that BART had to approve



                                  2
“documentation that describes the design scope” “including
concept drawings and one hundred percent (100%) design
development and engineering drawings (the ‘Design
Documentation’).”
      Third, the LOA obligated TransMart to provide BART with
proof of funding to show that it had enough money to complete
the project. The proof of funding would show “TransMart’s
ability to fund one hundred percent (100%) of the costs of
constructing the Retail Facilities on the applicable Leased Site,”
and provided that “[e]xamples of such evidence include binding
written loan commitments . . . to fund construction of the
applicable Retail Facilities in favor of TransMart.”
      TransMart submitted Phase 1/Tier 1 studies in October
2013, which were approved by BART the following month.
TransMart did not, however, provide BART with Phase 1/Tier 2
studies until August 2015, almost two years later, when it
submitted Tier 2 utility studies to BART.1 These studies were
only utility studies that did not complete other aspects of the Tier
2 analysis. BART also considered them to be flawed because they
called for electricity to be drawn from BART’s own supply, but
because BART pays wholesale prices for electricity, it is limited
as to who can use its electricity. Representatives of BART
evaluated the studies and exchanged comments with TransMart,
which submitted revised studies.



      1 The studies were completed in August 2014, but were not
given to BART until a year later.


                                 3
      On September 30, 2015, the parties signed the First
Amendment to Lease Option Agreement (First Amendment),
which set the option exercise deadlines at December 31, 2015 for
Phase 1 and March 31, 2016 for Phase 2. On December 30, 2015,
TransMart notified BART that it was exercising its option for
Phase 1. At the time, the Tier 2 Studies and the design approval
had been submitted to BART but had not been approved.
      On January 8, 2016, TransMart submitted its proof of
funding for Phase 1: a cover letter from “blinq,” which is the
marketing brand for the TransMart retail program, and an
attached bank statement for Lucendro Investment Fund relating
to its account with the Singapore branch of Westpac, an
Australian bank. According to Wong, Lucendro was owned by
TransMart’s major shareholder.
      BART rejected TransMart’s Phase 1 submission. The
parties executed the Second Amendment to Lease Option
Agreement (Second Amendment) which extended the deadline for
Phase 1 to June 10, 2016 and the deadline for Phase 2 to August
31, 2016, and provided for no further extensions of the deadlines.
      TransMart continued to work on its Tier 2 studies in 2016,
and despite back-and-forth regarding revisions, BART concluded
they were inadequate because they did not include an analysis of
wayfinding conflicts or safety and the proposed placement of the
kiosks conflicted with BART’s existing advertising contracts.
During the process of studying these issues, BART reduced the
potential space for the kiosks, which TransMart considered
significant (although the LOA did not guarantee TransMart any



                                 4
particular space until the approvals for the option exercise were
complete).
      The parties also continued to work on the design
documents, with TransMart submitting its proposals to BART
and getting feedback. In May 2016, TransMart hired an
architectural firm, TEF, which reviewed the design work done to
date and marked the drawings with suggested improvements.
These design documents were rough schematic designs, and
indeed, were marked “DRAFT SCHEMATIC DESIGNS.”
      On June 10, 2016, TransMart provided its option exercise
submittal package for Phase 1 to BART. BART had not approved
TransMart’s designs as of that date. BART formally rejected
TransMart’s attempt to exercise its option for Phase 1, citing
several provisions it claimed TransMart did not satisfy—section
1.8 and 7.1(e) of the LOA (requiring 100% design
documentation);2 section 7.1(a) (requiring approval of Tier 1 and
Tier 2 studies) and 7.1(d) (requiring sufficient proof of funds).
      TransMart had submitted the Phase 2/Tier 1 studies to
BART in December 2015. It began the Tier 2 studies and design


      2 In early 2014, TransMart had proposed a pilot program
which would install temporary retail kiosks at some stations.
The LOA did not contemplate a pilot program, and the parties set
up the program through a separate permit to enter, which did not
require approval from BART’s board. TransMart installed two
pilot program kiosks in November 2015. In his closing argument,
counsel for TransMart argued that because BART had approved
the design of the kiosks in the pilot program, those standards
applied to the LOA, and BART’s rejection of the design
documents was unreasonable.


                                  5
drawings for Phase 2 and continued to use TEF. Viral Vithalani
was the architect with TEF who worked on Phase 2 beginning in
June 2016. He started from scratch because BART had not
approved Phase 1, and he submitted design documents and Tier 2
studies on July 22, 2016. Although these documents were an
improvement over TransMart’s past submissions, BART
identified several issues with the studies and drawings: (1) sight-
line issues; (2) failure to identify components of a proposed
electrical closet; (3) conflicts with existing signage; (4) conflicts
with modernization projects BART had scheduled in the future;
(5) a failure to mitigate impacts to sprinklers that the kiosks
would cause; and (6) a failure to include all the necessary
structural details.
      On August 30, 2016, one day before the deadline for
exercising the Phase 2 option, Wong sent documentation to BART
to satisfy the proof of funding requirement. This included a letter
from Boris Schakowski of ASTC Investment Pte Ltd, stating that
ASTC was a “significant stakeholder” in TransMart, and that
ASTC was holding $7,000,000 for TransMart to fund construction
of Phase 2. TransMart submitted its paperwork to attempt to
exercise its option for Phase 2 on August 31, 2016. BART
rejected the attempt to exercise the option on Phase 2 for the
same reasons that it had rejected the attempt to exercise the
Phase 1 option.
      TransMart filed suit against BART in March 2017. The
operative complaint is TransMart’s first amended complaint,
which asserts two counts: breach of contract and breach of the



                                   6
implied covenant of good faith and fair dealing. TransMart
alleged that BART breached the LOA by denying TransMart’s
notice of exercising its option, TransMart having either complied
with its obligations under the contract or having been excused
from doing so because of BART’s actions.
      The case proceeded to jury trial, and the issue of damages
was bifurcated from the issue of liability. TransMart took the
position that it had complied with its obligations but had been
stymied by BART’s actions in unreasonably withholding its
approvals, misinterpreting the contract and unreasonably
delaying the project. TransMart blamed BART for its delays in
presenting the design documentation and Tier 2 studies, because
the retail kiosks were required to meet BART’s “Design
Standards,” which it was supposed to approve by September 13,
2013, but which it did not finalize until March 2014. TransMart
also maintained that it was waiting for BART to set up a Design
Review Committee made up of volunteer architects, which BART
discussed forming in 2014 but which never got off the ground.
      BART disputed that it was the cause of TransMart’s delays.
According to Paul Voix, BART’s “point man” on the project, the
completion of the Design Standards was a joint effort between
TransMart and BART, and delays in completing them did not
impact TransMart’s ability to pursue other parts of the project.
BART also presented evidence that the Design Review
Committee was not contemplated by the LOA, and that BART
had advised TransMart it was unlikely to be formed. In any




                                7
event, the Design Review Committee would not have replaced the
need for BART approval of the project.
      The jury returned a special verdict finding that TransMart
did not do all the things it was required to do to exercise its
option for Phase 1 and Phase 2. It made a similar finding on
TransMart’s claim for breach of the implied covenant of good
faith and fair dealing. The trial court entered judgment in favor
of BART and awarded attorney fees and costs. TransMart has
filed separate appeals from the judgment and the attorney fee
award, which were consolidated on TransMart’s unopposed
motion.3
                         II. DISCUSSION
      A. Exclusion of Extrinsic Evidence to Prove Ambiguity
      TransMart maintained that the terms “Design
Documentation” and “Tier 2 Studies” were ambiguous as used in
the LOA, and it filed a pretrial memorandum asking the court to
allow it to present extrinsic evidence as to the meaning of those
terms. The trial court did not hold a pretrial hearing on the issue
and advised the parties during a conference on jury instructions
that the terms were “susceptible to the plain and reasonable
meaning by the jurors.” TransMart now argues that it should
have been permitted to introduce extrinsic evidence to prove the
meaning of the terms. We disagree there was any error requiring
reversal.




      3TransMart has not raised any issues relating to the
attorney fees and costs.

                                  8
      Some context is in order. We begin by observing that one of
the primary points of dispute in this case was whether
TransMart had either fulfilled the requirements of the LOA, or
had been prevented from doing so by BART’s delays, such that
BART was required to accept TransMart’s attempt to exercise its
option when notice was tendered. As part of its efforts to prove
that it had held up its end of the bargain, TransMart claimed
that its schematic drawings, which did not include the interior
designs of the kiosks,4 complied with the requirement to provide
Design Documentation, which was defined by paragraph 1.8 of
the LOA as “including concept drawings and one hundred percent
(100%) design development architecture and engineering
drawings.” BART, on the other hand, took the position that “one
hundred percent (100%) design development” meant that the
plans would be sufficiently detailed, interiors included, that they
could be turned over to a contractor to be built (“buildable and
biddable”), and that the draft schematic plans submitted by
TransMart fell short.
      TransMart notes that another point of contention, besides
the degree of detail required in the design documents, was the
meaning of and the responsibility for performing the Tier 2
studies called for by the LOA. Although BART claimed that
because no Tier 2 study was ever approved, TransMart had failed


      4TransMart claims that because it would be a master
tenant that would rent to other businesses, it did not yet know
who its tenants would ultimately be and it was impossible to
design the interiors of the kiosks until the ultimate user was
ascertained.

                                 9
to perform one of the conditions precedent under the LOA,
TransMart claimed that BART was responsible for performing
the bulk of the Tier 2 studies and that TransMart was not
responsible for the fact that Tier 2 studies had not been approved
before the deadline.
      Under the parol evidence rule, the court generally may not
consider parol or extrinsic evidence “ ‘of any prior agreement or
contemporaneous oral agreement to vary or contradict the clear
and unambiguous terms of a written, integrated contract.’ ”
(Brown v. Goldstein (2019) 34 Cal.App.5th 418, 432; see also Code
Civ. Proc., § 1856, subd. (a).) However, extrinsic evidence is
admissible to “ ‘prove a meaning to which the language is
reasonably susceptible.’ ” (Goldstein, supra, 34 Cal.App.5th at
page 432.)
      We assume for the sake of argument that TransMart is
correct in asserting that the terms “Design Documentation” and
“Tier 2 Studies” were ambiguous, and that extrinsic evidence was
admissible to prove that the terms were reasonably susceptible to
the meanings ascribed to them by TransMart. But TransMart
suggests the court excluded all extrinsic evidence on the
ambiguity whereas in fact TransMart was allowed to present
such evidence at trial.5 For example, TransMart presented
testimony by Wong that the “100 percent design” condition did
not require TransMart to include interior details of the kiosks or


      5At one point, the court stated, “Counsel, to be clear, the
court has no problem with you pointing to language in the lease
option agreement and asking her what she understood that
meant.”

                                10
required the plans to be biddable, and Vithalani testified that he
thought the final design submission was in substantial
conformity with BART’s Design Guidelines. This stood in
contrast to the testimony of witnesses for BART, to the effect that
“one hundred percent (100%) design” meant a complete design,
interiors included, that was construction-ready and could be
turned over to a contractor (“buildable and biddable”).
      “Where the interpretation of contractual language turns on
a question of the credibility of conflicting extrinsic evidence,
interpretation of the language is not solely a judicial function.
[Citations.] As trier of fact, it is the jury’s responsibility to
resolve any conflict in the extrinsic evidence properly admitted to
interpret the language of a contract.” (Morey v. Vannucci (1998)
64 Cal.App.4th 904, 912–913; City of Hope National Medical
Center v. Genentech, Inc. (2008) 43 Cal.4th 375, 395 [jury may
interpret agreement when construction turns on the credibility of
evidence].) This is what happened here: the jury was charged
with determining which side’s view of the disputed evidence was
correct.
      To the extent the trial court indicated it would exclude
evidence regarding the disputed terms that predated the LOA,
TransMart has failed to identify any particular items of extrinsic
evidence that it was prevented from introducing at trial. “By
appealing, [TransMart] assumed ‘the burden of
showing reversible error by an adequate record.’ [Citation.] One
aspect of that burden requires that the appellant develop the
fullest possible evidentiary record before seeking review. Thus,



                                   11
an appellant must make an offer of proof in the trial court in
order to claim on appeal that evidence was wrongly excluded.
[Citation.] Similarly, if an appellant wishes to argue a point
on appeal, it must first make a record by raising the point in the
trial court. [Citations.]” (Tudor Ranches, Inc. v. State Comp. Ins.
Fund (1998) 65 Cal.App.4th 1422, 1433.) TransMart did not
carry its burden of demonstrating reversible error.
      We reject TransMart’s suggestion that Wolf v. Superior
Court (2004) 114 Cal.App.4th 1343, 1350–1351 (Wolf)
automatically requires reversal any time a court erroneously
rules that extrinsic evidence is not admissible to prove the
meaning of an ambiguous term in a contract, without an
evaluation of prejudice. Wolf involved a writ that challenged an
order granting summary adjudication that was entered because
the trial court determined that a contractual term (“gross
receipts”) was unambiguous and not reasonably susceptible to the
interpretation offered by the plaintiff. (Id. at pp. 1346–1350.)
The appellate court granted the writ, concluding that there was a
triable issue as to the meaning of the term and that the trial
court erred in excluding extrinsic evidence offered to show there
was an ambiguity and to interpret the term. (Id. at pp.
1359–1360.) Wolf did not involve the resolution of an ambiguity
by the jury, and does not suggest that harmless error analysis is
inapplicable when the jury is given the task of interpreting a
contract.




                                 12
      B. Rejection of CACI No. 314
      The court instructed the jury with CACI No. 318, which
provided, “In deciding what the words in a contract meant to the
parties, you may consider how the parties acted after the contract
was created but before any disagreement between the parties
arose.” It declined TransMart’s oral request to also give CACI
No. 314, which would have identified the disputed language in
the LOA and advised the jury, “In deciding what the words of a
contract mean, you must decide what the parties intended at the
time the contract was created. You may consider the usual and
ordinary meaning of the language used in the contract as well as
the circumstances surrounding the making of the contract.”
TransMart contends the court erred in failing to give the
requested instruction.
      BART responds that while TransMart requested CACI No.
314 orally, the court did not abuse its discretion in denying the
instruction because TransMart never included a written copy in
the packet of proposed jury instructions. (Green v. County of
Riverside (2015) 238 Cal.App.4th 1363, 1370–1371 [counsel must
provide court with correct written instruction].) But assuming
TransMart’s oral request for the instruction was sufficient to
preserve the issue, there was no reversible error.
      “A party is not entitled to have the jury instructed in any
particular fashion or phraseology, and may not complain if the
court correctly gives the substance of the applicable law.”
(Thompson Pacific Construction, Inc. v. City of Sunnyvale (2007)
155 Cal.App.4th 525, 553.) “[T]here is no rule of automatic



                                13
reversal or ‘inherent’ prejudice applicable to any category of civil
instructional error, whether of commission or omission. A
judgment may not be reversed for instructional error in a civil
case ‘unless, after an examination of the entire cause, including
the evidence, the court shall be of the opinion that the error
complained of has resulted in a miscarriage of justice.’ ” (Soule v.
General Motors Corp. (1994) 8 Cal.4th 548, 580 (Soule), quoting
Cal. Const., art. VI, § 13.)
      Here, the court instructed the jury on the elements of
breach of contract, that the words in a contract should be given
their ordinary meaning unless otherwise provided or unless they
have a technical definition, that in interpreting the contract they
should look to the contract as a whole, that the jury could
consider the parties’ actions after the contract was executed in
interpreting the contract, that if no time for performing an act
was specified it was deemed to require performance within a
reasonable time, and that BART only had continuing obligations
under the LOA if TransMart met specified conditions precedent.
(CACI Nos. 300, 303, 315, 316, 317, 318, 319, 322.) The jurors
were not instructed to construe the disputed terms of the contract
in any particular fashion, and were well aware that BART and
TransMart disagreed about the meaning of those terms. It is not
reasonably probable that the jury would have reached a different
result had CACI No. 314 been given. (Soule, supra, 8 Cal.4th at
pp. 580–581.)




                                 14
      C. Proposed Special Instruction on Reasonableness
      TransMart was required to satisfy conditions precedent
before it exercised its option. The LOA gave BART the discretion
to review and approve various pieces of documentation necessary
to satisfy those conditions. TransMart requested a special jury
instruction that would have required BART’s discretion in this
regard to be reasonable.6 The trial court refused the instruction,
instead reading a special instruction that mirrored the language
in the contract defining the relevant conditions precedent.7 We
disagree that this was error.


      6 TransMart’s proposed special instruction would have
provided: “A contract may give one of the parties discretionary
power . . . to protect its interests or to make sure that it will
receive the benefits of the contract. When the contract does this,
the law requires the party to use their discretion reasonably.
This means that the party who is given the discretionary power
to do something to protect its own interests may not use that
discretionary power to unreasonably or unfairly harm the other
party or to deprive the other party of the benefits of the contract.
[¶] For example, with respect to the Lease Option Agreement,
BART’s approval is required before TransMart could move
forward. The law requires BART to be reasonable in its approval
and not to unreasonably or unfairly harm TransMart or to
deprive TransMart of the benefits of the contract.”

      7 The court gave a modified version of CACI No. 322, which
provided, “The parties agreed in their contract that BART would
not have to continue with its obligations under the Lease Option
Agreement unless TransMart met all of the following conditions
precedent set forth in the Lease Option Agreement: [¶] (a) On
or before the date TransMart delivers the Option Notice for any
Leased Site, TransMart shall have delivered to BART the Tier 1
Study and the Tier 2 Study Materials for such Leased Site and
BART shall have Approved the Tier 1 Study and the Tier 2 Study
and related analysis for such Leased Site. [¶] (b) On or before

                                 15
      TransMart relies primarily on Guntert v. City of Stockton
(1974) 43 Cal.App.3d 203 for the proposition that absent an
explicit provision to the contrary, a contractual directive that one
party exercise its discretion will be construed to require an
objective, “reasonable person” standard rather than a subjective
standard. (Id. at 211–213, 217; see also FEI Enterprises, Inc. v.
Yoon (2011) 194 Cal.App.4th 790, 805–806.) Nothing in Guntert
suggests it is error to instruct in the actual language of the
contract, as the court did here. In any event, the special
instruction that was given by the court did not suggest a
subjective standard applied.
      Moreover, as BART notes, the issue of whether it was
required to exercise its discretion reasonably was never an issue.



the date TransMart delivers the Option Notice for any Leased
Site, TransMart shall have received all Approvals as may be
required for the development of the applicable Leased Site.
[¶] (d) On or before the applicable Exercise Deadline, BART
shall have approved, in BART’s reasonable discretion,
TransMart’s ability to fund one hundred percent (100%) of the
costs of constructing the Retail Facilities on the applicable
Leased Site. . . Examples of such evidence include binding
written loan commitments or other binding commitments. . . .
[¶] (e) On or before the applicable Exercise Deadline, the Design
Documentation for the applicable Retail Facilities shall have
been Approved by BART in accordance with Section 1.8 of the
Lease Option Agreement. [¶] BART contends that these
conditions did not occur and that it did not have a duty to
continue with any obligations under the Lease Option
Agreement. To overcome this contention, TransMart must prove
that it satisfied all of the above conditions. [¶] If TransMart does
not prove that it satisfied the above conditions, then BART was
not required to continue with any obligations under the Lease
Option Agreement; and was entitled to terminate the contract.”

                                 16
None of the witnesses for BART ever suggested they were
entitled to act arbitrarily in reviewing TransMart’s submissions;
rather, they took the position that BART at all times acted
reasonably during the process. During closing argument, counsel
for BART acknowledged that BART’s actions under the LOA had
to be reasonable.8 TransMart obviously disputed that BART had
acted reasonably, but there is no reasonable probability that the
omission of the special jury instruction was the cause of the jury’s
finding in favor of BART. (Soule, supra, 8 Cal.4th at pp.
580–583.)
      D. Proof of Funding
      The LOA required TransMart to provide proof of funding to
BART as a condition precedent to it exercising the option. The
court excluded all evidence relating to proof of funding which had
not been presented to BART as irrelevant to the question of
whether BART had acted reasonably in rejecting it. TransMart
claims that in light of this ruling, the court erred in allowing
BART to present evidence that TransMart had caused delays on
the project by failing to pay its subcontractors, regardless of
whether BART knew about the issues with the subcontractors.
We disagree.
      A trial court has broad discretion in making evidentiary
rulings at trial, and will be deemed to have abused that
discretion only when it acts in an arbitrary, capricious or absurd



      8 “[Section] 1.8 [of the LOA] again doesn’t say, you know,
BART controls it, BART can do whatever it wants. It says it has
to be reasonable. And I don’t dispute that.”

                                 17
manner resulting in a manifest miscarriage of justice. (Condon-
Johnson & Assocs., Inc. v. Sacramento Mun. Util. Dist. (2007) 149
Cal.App.4th 1384, 1392.) Here, BART moved in limine to prevent
TransMart from introducing evidence to show it had sufficient
funding for the project if that information had not been presented
to BART, reasoning that because the issue was whether BART
had acted reasonably in rejecting TransMart’s proof of funding,
information that was not presented to BART, and which BART
did not know about, was irrelevant. (Evid. Code, § 210.) The
court granted the motion. This was not an abuse of discretion
and indeed, TransMart’s counsel appeared to agree with the
ruling, at least to the general principle that evidence not provided
to BART was not admissible on the issue of whether BART acted
reasonably in rejecting TransMart’s proffered proof of funding.
      TransMart complains that the court admitted evidence of
TransMart’s indebtedness to its contractors without a showing
that BART was aware of this indebtedness, arguing that this was
inconsistent with its ruling that proof of funding information was
only relevant if BART knew about it. But the challenged
evidence concerning TransMart’s indebtedness was admitted on
the issue of whether TransMart had caused delays by failing to
pay some of the contractors it hired, an issue which is distinct
from the sufficiency of the proof of funding it presented to BART.
      TransMart offered the testimony of Raghav
Bindhumadhavan, a representative of one of TransMart’s
investors (ASTC), who had authored the letter that was given to
BART as an attempt to satisfy the proof of funding requirement



                                18
for Phase 2. Among other things, Bindhumadhavan would have
explained that “ASTC has a direct stake in TransMart.”
TransMart suggests the court should have allowed
Bindhumadhaven to testify and explain the relationship between
ASTC and TransMart, but Wong explained the relationship in
her testimony.9 There was no abuse of discretion in admitting
evidence of BART’s indebtedness, or in excluding the testimony of
Bindhumadhavan.
                      III. DISPOSITION
     The judgment is affirmed. Costs to respondent.




     9  TransMart complains that in closing argument, counsel
for BART “leveraged” the court’s ruling by characterizing the
proof of funding submission for Phase 2 as a “ ‘funky little
document’ ” from a “stranger, really, some guy named Boris who
says yeah, funds are available.” The “funky little document”
comment was made regarding the proof of funds for the Phase 1
submission, rather than the submission for Phase 2, but the
reference to a “stranger. . . named Boris” was a fair argument
that BART had not been adequately advised of the relationship
between ASTC and TransMart, regardless of the actual
relationship between the two companies, or provided with the
documentation necessary to prove there was a binding
commitment for ASTC to provide the funds. In any event, there
was no objection to this argument. (See Cain v. State Farm Mut.
Auto. Ins. Co. (1975) 47 Cal.App.3d 783, 801.)

                               19
                                       NEEDHAM, J.




We concur.




JACKSON, P.J.




SIMONS, J.




Transmart v. S.F. Bay Area Rapid Transit Dist. /A159044

                             20